THE COURT stopped him, and said that the court having decided that point of law, he must not argue it before the jury.
See U. S. v. Cottom [Case No. 14,873.]
CRANCH, Circuit Judge,
contra, observed that he held it to be an important point in favor of the liberties of the people that the jury, in criminal cases, had a right to decide the law as well as the facts. And if they were to decide the law, it seemed to follow that they had a right to hear the arguments of counsel upon the law; especially as the opinion of the court was not given in this, but in another case, before a different jury.
The jury having retired, asked leave to come again into court and re-examine the witnesses, which THE COURT permitted them to do; but informed the bar that in such cases neither party has a right to.ask questions or to make any motion to the court in the presence of the jury.